Citation Nr: 0029370	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  99-13 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from January 1955 to February 
1958 and from July 1961 to March 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection for hearing loss, evaluated as 
noncompensable; chorioretinitis of the left eye, evaluated as 
noncompensable; and fracture of the right ring finger, 
evaluated as noncompensable.  

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal filed after a statement of 
the case is furnished to the veteran.  The notice of 
disagreement must be filed within one year from the date of 
mailing of the notice of the determination.  The substantive 
appeal must be filed within 60 days from the date the 
statement of the case is mailed, or within the remainder of 
the one year period from the date of mailing of the notice of 
determination, whichever occurs later.  In the absence of a 
properly perfected appeal, the Board is without jurisdiction 
to determine the merits of the case.  38 U.S.C.A. § 7105; see 
Roy v. Brown, 5 Vet. App. 554 (1993); 38 C.F.R. §§ 20.200, 
20.302.

In June 1998, the veteran submitted a notice of disagreement 
to the assigned evaluations to the issues in the April 1998 
decision.  The RO issued a statement of the case as to all 
issues in June 1999.  The 1999 statement of case increased 
the veteran's fractured, right finger from noncompensable to 
10 percent disabling and chorioretinitis of the left eye from 
noncompensable to 20 percent disabling.  The RO informed him 
that in order to perfect his appeal he had to submit a VA 
Form 9, substantive appeal, and he was advised that the 
attached VA Form 9, contained the time limits for submitting 
that form.  Inasmuch as the veteran has not submitted a 
substantive appeal as to the issues of evaluation of 
fractured right finger and chorioretinitis of the left eye, 
the Board does not have jurisdiction to consider those 
claims.  Fenderson v. West, 12 Vet App 119 (1999); 38 C.F.R. 
§ 20.200 (1999).  The Board finds that its determination that 
it does not have jurisdiction of the veteran's claim does not 
prejudice the veteran since the RO informed him of the 
necessary steps and time limits for perfecting his appeal, 
the RO has not certified additional issues as being on 
appeal, and the veteran indicated in his VA Form 9 that he 
wished to limit his appeal to the claim for a higher 
evaluation for hearing loss.  Cf. Marsh v. West, 11 Vet App 
468 (1998); VAOPGCPREC 9-99 (1999).


REMAND

In his substantive appeal the veteran reported that since his 
VA examination he had been provided hearing aids, and he 
asserted that he should be afforded another examination.  His 
representative has asserted that the veteran's hearing has 
gotten worse since the last examination, and that he should 
be afforded a new examination.  The veteran is entitled to a 
new VA examination where there is evidence that the condition 
has worsened since the last examination.  Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).

The reported records of treatment subsequent to the veteran's 
examination have not been obtained.

In view of the foregoing, this case is remanded for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for hearing loss 
since October 1998.  After securing the 
necessary release, the RO should obtain 
these records.

2.  The veteran should be afforded an 
appropriate examination in accordance 
with the provisions of 38 C.F.R. § 4.85 
(1999) to evaluate his bilateral hearing 
loss disability.  The examiner should 
review the claims folder before 
completing the examination report.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



- 3 -


- 1 -


